DETAILED ACTION
	This Office action is in response to the amendment filed 14 September 2022.  By this amendment, claims 1, 3, and 5 are amended.  Claims 1-6 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 14 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,043,616 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive; the rejections of the claims have been modified in response to Applicant's amendments to the claims.  The amended limitations (and Applicant’s arguments regarding the amended limitations) are addressed by the modified rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0120051 A1 to Kamakura et al. (hereinafter “Kamakura”) in view of JP 2006-143585 A to Yamanaka (citations refer to the English translation provided by Applicant in the IDS filed 20 August 2022; hereinafter “Yamanaka”).
Regarding independent claim 1, Kamakura (Fig. 1B) discloses a hermetic package, comprising a package base 21 (¶ 0057) and a glass cover 22 (¶ 0065) hermetically sealed with each other via a sealing material layer 25 (¶ 0070), wherein the package base comprises a base part (bottom portion of 21) and a frame part (upper portion of 21) formed on the base part, wherein the package base has an internal device 10 (¶ 0051) housed within the frame part, wherein the sealing material layer 25 is arranged between a top of the frame part of the package base 21 and the glass cover 22, wherein an end portion of the sealing material layer protrudes laterally in an arc shape in sectional view (Fig. 1B; ¶ 0087).
Kamakura fails to expressly disclose: wherein the sealing material layer comprises a sintered body of composite power containing at least bismuth-based glass power and refractory filler powder, and wherein the bismuth-based glass powder comprises as a glass composition, in terms of mol%, 28% to 60% of Bi203, 15% to 37% of B203, 1% to 30% of ZnO, and 1% to 40% of CuO.  Yamanaka discloses a bismuth-based glass mixture for use in sealing material layers (p. 5, ¶ 0001), wherein the sealing material layer comprises a sintered body of composite power containing at least bismuth-based glass power and refractory filler powder (p. 9, ¶ 0026), and wherein the bismuth-based glass powder comprises as a glass composition, in terms of mol%, 28% to 60% of Bi203, 15% to 37% of B203, 1% to 30% of ZnO, and 1% to 40% of CuO (p. 6, ¶ 0006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Yamanaka in the sealing material layer of the hermetic package of Kamakura for the purpose of utilizing an art recognized material known to be suitable for use in sealing material layers (Yamanaka, pp. 5-6, ¶¶ 0001-03).    
Regarding claim 3, Kamakura and Yamanaka disclose the hermetic package according to claim 1, Kamakura (Fig. 1B) discloses further wherein the sealing material layer 25 is formed at a position distant from an inner peripheral end edge of the top of the frame part (upper portion of 21) and distant from an outer peripheral end edge of the top of the frame part (Fig. 1B).
Regarding claim 5, Kamakura and Yamanaka disclose the hermetic package according to claim 1, wherein the sealing material layer comprises is substantially free of a laser absorber (pp. 6-7; ¶¶ 0008-15).
Regarding claim 6, Kamakura and Yamanaka disclose the hermetic package according to claim 1, Kamakura (Fig. 1B) discloses further wherein the package base 21 comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide, or a composite material thereof (¶ 0064).

Regarding claim 2, Kamakura and Yamanaka disclose the hermetic package according to claim 1, however fail to expressly disclose wherein a value obtained by dividing an average thickness of the sealing material layer by a maximum width of the sealing material layer is 0.003 or more.
Regarding claim 4, Kamakura and Yamanaka disclose the hermetic package according to claim 1, however fail to expressly disclose wherein an average thickness of the sealing material layer is less than 8.0 μm and a maximum width of the sealing material layer is from 1 μm to 1,000 μm.
Regarding claims 2 and 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above sealing material layer thickness and width ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, the thickness and width of the sealing material layer are considered result effective variables because they affect the integrity of the seal of the package and its ability to maintain hermeticity.  Thus the ordinary artisan would have been motivated to modify the thickness and width of the sealing material layer for the purposes of adjusting device dimensions, conservation of materials used and efficiency in manufacturing, and ensuring the package is hermetic.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
2 November 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813